Exhibit 10.30

Summary Of Director Compensation

Cash Compensation

For 2006, non-employee members of the Board received an annual retainer of
$20,000, payable quarterly, and a $1,000 fee for each Board meeting attended.
Non-employee chairpersons of Board committees received an additional $2,000
annual retainer, payable quarterly. Non-employee committee members, including
the chairperson, also receive a $1,000 fee for each committee meeting attended.
Non-employee directors are also reimbursed for expenses they incur to travel to
Board meetings. Employees who are members of the Board receive no compensation
for serving on the Board.

Deferred Compensation Plan for Non-Employee Directors

The deferred compensation plan for non-employee directors allows non-employee
directors to defer receipt of either 50% or 100% of any director fees and
retainers. Deferral elections are made by eligible participants in December of
each year for amounts to be earned in the following year. Participant accounts
are deemed to be invested in separate investment accounts under the plan, with
the same investment alternatives as those available under the our nonqualified
retirement plan, including an investment account deemed invested in shares of
Company common stock.. Participant accounts are adjusted to reflect the
investment return related to such deemed investments. Participants are able to
modify their investment elections monthly. Deferred director fees and retainers
are payable at the director's election, either as a lump sum or in installments
over a period not to exceed fifteen years. Payments under this plan begin at the
date specified by the director or upon cessation of service as a director.

Non-Employee Directors' Stock Option Plan

The non-employee directors' stock option plan, or the Directors' Plan, provides
for the granting of nonqualified stock options for shares of common stock to
non-employee Board members. The timing, amounts, recipients and other terms of
the option grants are determined by the provisions of, or formulas in, the
Directors' Plan. The exercise price of the options is equal to the average of
the high and low sales price of common stock on the date of the grant. All
options have a term of ten years from the date of grant and become exercisable
one year from the grant date subject to accelerated vesting in the event of end
of Board service, death, disability or a change in control. The options are
nontransferable except to family members, family trusts or partnerships and
include reload features. In 2006, each non-employee director was granted options
to purchase 2,920 shares of common stock at a weighted average exercise price of
$33.92 per share. Directors first elected during the service year are granted
options on a pro rata basis to those granted to the directors at the start of
the service year.